UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014  September 30, 2015 Item 1: Reports to Shareholders Annual Report | September 30, 2015 Vanguard Equity Income Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 29 About Your Fund’s Expenses. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2015 Total Returns Vanguard Equity Income Fund Investor Shares -2.11% Admiral™ Shares -2.03 FTSE High Dividend Yield Index -2.53 Equity Income Funds Average -4.80 Equity Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2014, Through September 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Equity Income Fund Investor Shares $31.23 $28.78 $0.852 $1.014 Admiral Shares 65.45 60.31 1.846 2.125 1 Chairman’s Letter Dear Shareholder, After a lukewarm start to the fiscal year ended September 30, 2015, the broad U.S. stock market struggled. For the 12 months, Vanguard Equity Income Fund returned about –2%. This marked the first fiscal year decline since 2009 for the fund, its benchmark index, and the broad market. In a year of muted gains and negative returns, the types of companies your fund’s advisors invest in—ones that tend to be larger and more oriented toward value than growth—generally weren’t favored. For several years, investors pursued income-oriented stocks in a quest for yield. But that changed amid signals that the Federal Reserve might begin raising interest rates, which would dim the luster of dividend-paying stocks. The fund’s benchmark, the FTSE High Dividend Yield Index, fell behind the broad market, a reversal from the prior fiscal year. Still, your fund’s result, although negative, was higher than that of its comparative standards, helped in part by the consumer-oriented holdings of the fund’s advisors, Wellington Management Company and Vanguard’s Quantitative Equity Group. As of September 30, the fund’s 30-day SEC yield for Investor Shares stood at 3.12%, about half a percentage point higher than it was a year ago. As with bonds, when stock prices fall, their dividend yields rise. Your fund’s yield 2 remained about 1 percentage point higher than that of the broad U.S. stock market, as measured by the yield of Vanguard Total Stock Market Index Fund. (All returns and yields discussed in this letter are for Investor Shares unless otherwise noted.) China’s economic woes weighed on stocks globally The broad U.S. stock market returned –0.49% for the 12 months. The final two months were especially rocky as investors worried in particular about the global ripple effects of slower economic growth in China. For much of the fiscal year, investors were preoccupied with the possibility of an increase in short-term interest rates. On September 17, the Federal Reserve announced that it would hold rates steady for the time being, a decision that to some investors indicated the Fed’s hesitancy over the fragility of global markets. International stocks returned about –11%, held back in part by the dollar’s strength against many foreign currencies. Returns for emerging markets, which were especially hard hit by the concerns about China, trailed those of the developed markets of the Pacific region and Europe. Taxable bonds recorded gains as investors searched for safety The broad U.S. taxable bond market returned 2.94%, as investors gravitated toward safe-haven assets amid the global stock market turmoil. Stimulative monetary Market Barometer Average Annual Total Returns Periods Ended September 30, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) -0.61% 12.66% 13.42% Russell 2000 Index (Small-caps) 1.25 11.02 11.73 Russell 3000 Index (Broad U.S. market) -0.49 12.53 13.28 FTSE All-World ex US Index (International) -11.34 2.87 2.19 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.94% 1.71% 3.10% Barclays Municipal Bond Index (Broad tax-exempt market) 3.16 2.88 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index -0.04% 0.93% 1.73% 3 policies from many of the world’s central banks, declining inflation expectations, and global investors’ search for higher yields also helped lift U.S. bonds. The yield of the 10-year Treasury note ended September at 2.05%, down from 2.48% a year earlier. (Bond prices and yields move in opposite directions.) The Fed’s 0%–0.25% target for short-term interest rates continued to limit returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –7.67%, hurt by the dollar’s strength against many foreign currencies. Without this currency effect, international bonds advanced modestly. The ten sectors were evenly split, as five gained and five declined After notable ups and downs, five sectors ended the fiscal year higher and five ended it lower, in both the fund and its benchmark. However, the fund and index returns for many of the sectors diverged, in some cases markedly. The consumer discretionary, consumer staples, financial, information technology, and utilities sectors all finished in positive territory. The relatively small consumer discretionary sector was the fund’s standout, with a strong double-digit gain that was well ahead of the benchmark’s return; the sector contributed significantly to the fund’s outperformance. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Equity Income Fund 0.29% 0.20% 1.22% The fund expense ratios shown are from the prospectus dated January 27, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the fund’s expense ratios were 0.26% for Investor Shares and 0.17% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Equity Income Funds. 4 In the larger consumer staples sector, the fund’s holdings also gained more than their index counterparts. Both sectors were buoyed by hopes that lower gasoline prices would prompt consumers to open their wallets for other purchases. But in information technology, the fund’s modest gain came up a bit short compared with the benchmark. In a period when prices for oil and natural gas and other resources fell sharply, the double-digit declines of both the energy and materials sectors made them the worst performers in both the fund and its benchmark. In energy, the fund performed in line with its benchmark. The fund’s materials holdings held up better than their index counterparts—making for relative success amid the downdraft. The Advisors’ Report that follows this letter provides additional details about the management of the fund during the fiscal year. On a separate note, earlier this year Wellington Management Company marked the 15th anniversary of its role in managing Vanguard Equity Income Fund. I would like to take this opportunity to thank Wellington, with which we have had a long and productive working relationship. The fund has a solid history of beating its index and peers Over the past decade, the Equity Income Fund has bested the average performance of its peer group in every year but one—an important measure of its success. More often than not, your fund also outperformed Total Returns Ten Years Ended September 30, 2015 Average Annual Return Equity Income Fund Investor Shares 7.36% Spliced Equity Income Index 7.01 Equity Income Funds Average 5.59 For a benchmark description, see the Glossary. Equity Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Staying the course can help you stay closer to your fund’s return When stock markets are highly volatile, as in recent months, it’s tempting to run for cover. But the price of panic can be high. A rough measure of what can be lost from attempts to time the market is the difference between the returns produced by a fund and the returns earned by the fund’s investors. The results shown in the Performance Summary later in this report are your fund’s time- weighted returns—the average annual returns investors would have earned if they had invested a lump sum in the fund at the start of the period and reinvested any distributions they received. Their actual returns, however, depend on whether they subsequently bought or sold any shares. There’s often a gap between this dollar-weighted return for investors and the fund’s time- weighted return, as shown below. Many sensible investment behaviors can contribute to the difference in returns, but industry cash flow data suggest that one important factor is the generally counterproductive effort to buy and sell at the “right” time. Keeping your emotions in check can help narrow the gap. Mutual fund returns and investor returns over the last decade Average fund return Average investor return Notes: Data are as of December 31, 2014. The average fund returns and average investor returns are from Morningstar. The average fund returns are the average of the funds’ time-weighted returns in each category. The average investor returns assume that the growth of a fund’s total net assets for a given period is driven by market returns and investor cash ow. To calculate investor return, a fund’s change in assets for the period is discounted by the return of the fund to isolate how much of the asset growth was driven by cash ow. A model, similar to an internal rate-of-return calculation, is then used to calculate a constant growth rate that links the beginning total net assets and periodic cash ows to the ending total net assets. Sources: Vanguard and Morningstar, Inc. 6 its benchmark—which, of course, incurs no expenses. For the ten years as a whole, the fund’s 7.36% average annual return kept it ahead of its comparative standards. Your fund’s dividend-oriented strategy modestly outpaced the 7.06% return of the broad U.S. stock market, as measured by the Dow Jones U.S. Total Stock Market Float Adjusted Index. As I’ve noted in the past, however—and as we saw in the year that just ended—there’s no guarantee that a strategy focused on dividend-paying stocks will always outperform the broad market. A dose of discipline is crucial when markets become volatile Although the broad U.S. stock market has posted gains for six straight calendar years—from 2009 to 2014—that streak may not last a seventh. Stocks tumbled in August and swung up and down in September. Nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. (See the box on page 6 for more on the benefit of staying the course.) This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 14, 2015 7 Advisors’ Report For the fiscal year ended September 30, 2015, Vanguard Equity Income Fund returned about –2%, ahead of its comparative standards. This reflects the combined results of your fund’s two independent investment advisors, Wellington Management Company and Vanguard’s Quantitative Equity Group. The use of two advisors provides exposure to distinct yet complementary investment approaches, enhancing the diversification of your fund. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of the fund’s assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how their portfolio positioning reflects this assessment. These comments were prepared on October 12, 2015. Wellington Management Company LLP Portfolio Manager: W. Michael Reckmeyer, III, CFA, Senior Managing Director and Equity Portfolio Manager The investment environment remained precarious, with divergent trends in developed and emerging markets, uncertainty over when the Federal Reserve would begin to raise interest Vanguard Equity Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 64 11,461 A fundamental approach to seeking desirable stocks. Company LLP Our selections typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. Vanguard Quantitative 34 6,130 Employs a quantitative fundamental management Equity Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 2 184 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 8 rates, heightened geopolitical risks such as increased tensions in the Middle East, and terrorism and cyber threats. Emerging markets are experiencing slowing growth. China is transitioning from rapid to more moderate economic growth, with the extent of the slowdown still uncertain. Its government has employed several policy actions to stimulate economic activity—among them, adjusting fiscal and monetary policies and trying to support the stock market—but these have met with limited success. Other emerging economies are also slowing, with Brazil and Russia in severe recessions. Europe is finally seeing solid growth aided by currency devaluation and improved credit availability, but the region’s dependence on exports raises the prospect that this growth could wane as emerging economies slow. Japan’s economy is growing at a moderate pace. In the United States, economic activity has been slower than expected. The consumer remains resilient, buoyed by strong employment growth and solid wage gains, and has benefited from the windfall of lower oil prices. The industrial sector is slowing, hurt by the weakness in emerging markets, the stronger dollar, and the slowdown in the oil and gas sector. Our performance was driven by positive security selection, particularly in the consumer discretionary and consumer staples sectors. Our position in Home Depot contributed most to relative performance. Sector allocation, a result of our bottom-up stock selection process, also added modestly to relative performance, most notably the portfolio’s overweight position in financials. Selection was weaker in health care, information technology, and industrials. Not owning Apple—the stock didn’t meet our yield requirements—detracted the most from relative performance. Our underweight allocation (on average) to information technology and consumer staples also detracted. At the end of the period, we were most overweight in the financial, industrial, and information technology sectors. Consumer staples, telecommunication services, and materials were our largest underweights relative to the benchmark. Significant purchases in the past 12 months included new positions in Coca-Cola, Dominion Resources, Marathon Oil, and Union Pacific. We eliminated our positions in Unilever, WPP, and Akzo Nobel because of valuation, and we eliminated EI du Pont de Nemours and ConocoPhillips because of eroding fundamentals. As always, we remain focused on finding investment opportunities in quality dividend-paying companies with superior total return potential at discounted valuations. 9 Vanguard Quantitative Equity Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA After six years of positive results, the broad U.S. equity market returned –0.49% for the fiscal year, with significant declines in the second half. Large- and mid-capitalization stocks declined a bit more, but the small-cap universe outperformed with an advance of more than 1%. Growth stocks easily outpaced value stocks: The Russell 3000 Growth Index returned about 3%, while its value counterpart returned about –4%. The broad international market, especially emerging markets, declined more than that. The Federal Reserve held off on raising interest rates as it awaits further progress toward its employment and inflation targets. Real GDP in the second quarter increased at an annual rate of 3.9%, compared with an increase of 0.6% in the first quarter, reflecting positive contributions from exports, acceleration in personal consumption expenditures, and an increase in state and local government spending. The unemployment rate continued to improve over the past year. In September, total U.S. nonfarm payroll employment rose by 142,000 and the unemployment rate was 5.1%, down from 5.9% 12 months earlier. The economic slowdown overseas, especially in emerging markets, continues to contribute to the volatility in the markets. Emerging-market currencies have lost value against the U.S. dollar; the possibility that the Fed might raise interest rates by the end of 2015 is pushing up the dollar and driving capital outflows from these currencies. Many emerging economies were also affected by weak commodity prices that contributed to lower export growth. China’s ongoing slowdown still represents significant downside risk to overall emerging-market performance. Although we seek to understand the impact of macroeconomic factors on fund performance, our process is centered on specific stock fundamentals. We use a quantitative approach to systematically identify stocks in our investment universe that are more likely to exhibit long-term outperformance. Our process focuses on valuation as well as other factors that we believe affect fundamental growth. This allows us to take advantage of inefficiencies in the market caused by persistent biases in investor behavior. We construct our portfolio with the goal of maximizing expected return while minimizing exposure to risks relative to the benchmark (such as industry selection) that our research indicates do not improve returns. 10 For the fiscal year, our growth and sentiment models were positive contributors to performance. However, our valuation, management decisions, and quality models did not perform as expected. Performance within the FTSE benchmark was split. Five of the ten sector groups generated positive returns. Utilities and information technology did best, but their gains were more than offset by continued poor performance in energy and materials. Our stock selection results were mixed. We outperformed the benchmark in six sectors. Our strongest relative results came in technology, consumer discretionary, and materials; our weakest were in energy. In technology, Broadridge Financial Solutions and Apple were our top contributors to relative performance. Cablevision Systems drove our results in consumer discretionary, and our exclusion of Freeport-McMoRan in materials also helped. Our energy sector selections were disappointing, as Ensco, ONEOK, and Atwood Oceanics detracted. 11 Equity Income Fund Fund Profile As of September 30, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEIPX VEIRX Expense Ratio 1 0.29% 0.20% 30-Day SEC Yield 3.12% 3.21% Portfolio Characteristics DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Number of Stocks 176 430 4,000 Median Market Cap $94.4B $94.4B $46.5B Price/Earnings Ratio 17.2x 17.2x 20.2x Price/Book Ratio 2.4x 2.4x 2.5x Return on Equity 18.1% 18.1% 17.2% Earnings Growth Rate 6.2% 4.1% 10.1% Dividend Yield 3.4% 3.6% 2.1% Foreign Holdings 6.7% 0.0% 0.0% Turnover Rate 32% — — Short-Term Reserves 2.0% — — Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Consumer Discretionary 6.2% 6.6% 13.7% Consumer Staples 11.7 14.7 8.7 Energy 10.5 10.7 6.3 Financials 17.0 14.4 18.3 Health Care 12.3 11.9 14.4 Industrials 12.4 11.2 10.6 Information Technology 14.3 13.9 19.6 Materials 2.6 3.1 3.1 Telecommunication Services 4.2 5.2 2.1 Utilities 8.8 8.3 3.2 Volatility Measures FTSE High DJ Dividend U.S. Total Yield Market Index FA Index R-Squared 0.98 0.91 Beta 0.97 0.90 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Microsoft Corp. Systems Software 4.2% Wells Fargo & Co. Diversified Banks 3.9 JPMorgan Chase & Co. Diversified Banks 3.3 Johnson & Johnson Pharmaceuticals 2.8 Verizon Communications Integrated Inc. Telecommunication Services 2.7 Merck & Co. Inc. Pharmaceuticals 2.6 General Electric Co. Industrial Conglomerates 2.5 Exxon Mobil Corp. Integrated Oil & Gas 2.5 Cisco Systems Inc. Communications Equipment 2.3 Home Depot Inc. Home Improvement Retail 2.2 Top Ten 29.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the expense ratios were 0.26% for Investor Shares and 0.17% for Admiral Shares. 12 Equity Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2005, Through September 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Equity Income Fund
